Per Curiam.
This action was brought for the purpose of dissolving the copartnership existing between appellant and respondent. In his answer respondent also prayed, that .an accounting be had to take over the partnership affairs, and at the trial the parties entered upon an accounting, and without objection by either party an investigation was had with respect to the proper distribution of the amount of money in the hands of the receiver. The court found that at various times-during the existence of the copartnership respondent had advanced various sums-of money, and that appellant did not contribute the money he claimed to have-advanced; and the court distributed the money in the hands of the receiver by giving $1,048.54 to respondent, and $130,41 to appellant.
We have examined the record with reference to the suggestions made by appelant, and are of opinion that the evidence was sufficient to sustain the findings of fact, and the case does not require an .extended analysis of the evidence. Affirmed.